Order denying motion for bill of particulars, in so far as appealed from, reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The defendant has seen fit to plead an affirmative defense of justification for plaintiff’s discharge, and also a defense of fraudulent representations made by plaintiff to secure the contracts of employment. While we are slow to interfere with the discretion of the Special Term in granting or refusing particulars, in this instance we think a ease is presented where, to prevent surprise, to limit and define the issues and to insure a fair trial, plaintiff is entitled to the information asked for. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle order upon notice.